Citation Nr: 0939346	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  02-16 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for the service-connected major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to 
December 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the RO.  

The Board remanded this case back to the RO in December 2003, 
April 2006, and April 2007 for additional development of the 
record.  

In a December 2003 decision, the Board increased the 
evaluation for the service-connected major depressive 
disorder from 10 percent to 30 percent.  In an April 2004 
rating decision, the Appeals Management Center (AMC) 
effectuated this evaluation as of the February 28, 2002 date 
of claim.  

In another April 2007 decision, the Board increased the 
evaluation for the service-connected major depressive 
disorder to 50 percent.  In a July 2007 rating decision, the 
AMC effectuated this evaluation as of the February 28, 2002 
date of claim.  

The Veteran appears to have raised the issue of entitlement 
to service connection posttraumatic stress disorder (PTSD).  
(See April 2004 Written Statement).  This matter is referred 
to the attention of the RO.  


FINDING OF FACT

The service-connected major depressive disorder, for the 
period on appeal, is not shown to be productive of more than 
occupational and social impairment with reduced reliability 
and productivity or difficulty in establishing and 
maintaining effective work and social relationships. 


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess 50 percent for the service-connected major depressive 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.130 including Diagnostic Code 9434 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.
§§ 5100, 5102, 5103A, 5106, 5107, and 5126, was signed into 
law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  

The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), to the extent possible, must be provided to a 
claimant before an initial unfavorable decision on a claim 
for VA benefits.  Pelegrini v. Prinicipi, 18 Vet. App. at 
119-20; see Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The Veteran was provided notice of VCAA in March 2002 prior 
to the initial adjudication of his claim in a June 2002 
rating decision.  Additional VCAA letters were sent in 
January 2004, August 2008, and March 2009.  

The VCAA letters indicated the types of evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, 
including the information needed to obtain both his private 
and VA medical treatment records.  The Veteran also received 
notice pertaining to the downstream disability rating and 
effective date elements of the claim, with subsequent 
adjudication of his claim in a May 2009 Supplemental 
Statement of the Case.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); see also Pelegrini and Mayfield, both supra.  

Moreover, it is well to observe that service connection for 
major depressive disorder has been established and an initial 
rating for this condition has been assigned.  Thus, the 
Veteran has been awarded the benefit sought, and such claim 
has been substantiated.  See Dingess v. Nicholson, 19 Vet. 
App. at 490-491.  

As such, 38 U.S.C.A. § 5103(a) notice is no longer required 
as to this matter, because the purpose for which such notice 
was intended to serve has been fulfilled.  Id.  

Also, it is of controlling significance that, after awarding 
the Veteran service connection for major depressive disorder 
and assigning an initial disability rating, he filed a notice 
of disagreement contesting the initial rating determination.  
See 73 Fed. Reg. 23353-23356 (April 30, 2008) (amending 
38 C.F.R. § 3.159(b) to add subparagraph (3), which provides 
VA has no duty to provide section 5103 notice upon receipt of 
a notice of disagreement).  

The RO furnished the Veteran a Statement of the Case that 
addressed the initial rating assigned, included notice of the 
criteria for a higher rating, and provided the Veteran with 
further opportunity to identify and submit additional 
information and/or argument, which the Veteran has done by 
perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 
7105.  

Under these circumstances, VA fulfilled its obligation to 
advise and assist the Veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
Veteran a fair opportunity to prosecute the appeal.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran was afforded VA examinations in April 2002, 
November 2006 and April 2009.  

The Board otherwise concludes that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained, to the extent possible.  
The evidence of record includes service treatment records, VA 
medical records, VA examination reports, and statements from 
the Veteran and his representative.  

The Veteran has not indicated that he has any further 
evidence to submit to VA, or which VA needs to obtain.  There 
is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  
The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103.  


II.  Higher Initial Rating for Major Depression

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
 
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 
 
However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999). 
 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 
 
Under 38 C.F.R. § 4.130, Diagnostic Code 9434, major 
depressive disorder which is productive of occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as a depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events), warrants 
a 30 percent disability evaluation. 
 
A 50 percent disability evaluation encompasses major 
depressive disorder manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships. 
 
A 70 percent disability evaluation is warranted for major 
depressive disorder manifested by occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); or the inability to 
establish and maintain effective relationships. 
 
A 100 percent disability evaluation is warranted for major 
depressive disorder which is productive of total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for the names of close 
relatives, own occupation, or own name. 
 
In the appealed June 2002 rating decision, the RO granted 
service connection for major depressive disorder on the basis 
of in-service mental health treatment for a disorder noted to 
have preexisted service.  The Veteran currently has an 
assigned 50 percent initial evaluation, effective from 
February 28, 2002. 
 
During an April 2002 VA psychiatric examination, the Veteran 
described a lack of motivation, unhappiness, depression and 
having sexual difficulties.  He reported sleeping only three 
to four hours per night, with episodic anxiety and trouble 
concentrating.  He denied psychotic symptoms and noted that 
he was working on a part-time basis but looking for full-time 
work.  

A mental status examination revealed that the Veteran was 
alert, oriented in all spheres, somewhat dysphoric, and 
having a sluggish, underresponsive affect, and rather unhappy 
facial expression.  No significant memory, intellect, 
insight, or judgment deficits were noted. 
 
The VA examiner described the Veteran as having little or no 
motivation or energy, a poor outlook on life, feelings of 
helplessness and hopelessness, low self-esteem and little 
interest in his surroundings.  He was also noted to be 
episodically frightened by his world to the point where he 
would become overtly anxious.  

The VA examiner described the major depressive disorder as 
being recurrent and of "moderate to occasionally moderately 
severe intensity with some anxiety features attached."  A 
passive-aggressive personality disorder was also noted, and a 
Global Assessment of Functioning (GAF) score range of 65 to 
70 was assigned.  
 
Multiple VA mental health records from April 2004 indicate 
treatment for both major depression and PTSD symptoms, 
including nightmares, disassociation, isolative behaviors, 
irritability, excited startle response, panic attacks, and a 
short-term memory deficit.  

The Veteran's affect was noted to be somewhat depressed and 
subdued.  He continued to deny psychotic symptoms and 
suicidal ideation.  One treatment record indicates 
"moderate-severe" recurrent major depression, and a GAF 
score of 60 was noted in the same month. 
 
A July 2005 VA treatment record indicates that the Veteran 
had an exacerbation of PTSD symptoms secondary to Persian 
Gulf War combat and Iraqi War/terrorism escalations.  While 
the Veteran again denied having suicidal ideation, he could 
not sleep and had exaggerated startle response, easy 
irritation, nightmares, anti-social and isolative behavior, 
loss of concentration, memory impairment and increased 
anxiety. 
 
The Veteran underwent a further VA psychiatric examination in 
November 2006.  During this examination, he reported current 
use of Wellbutrin and indicated that he was asked to step 
down from his postal job because he had trouble with anxiety, 
panic attacks, concentration and focus. 
 
The Veteran's examination revealed no signs or symptoms of 
psychosis, but he was noted to have an affect that was almost 
completely flattened, with little or no sign of spontaneity 
or expression.  He was withdrawn, frustrated, sad and forlorn 
and was noted to feel inadequate and overwhelmed by life. 
 
No significant abnormalities of memory, intellect, insight, 
or judgment were indicated, but the Veteran's "perception of 
the world" and of the interaction between himself and the 
world was noted to be "clearly distorted to a significant 
degree because his underlying character pathology." 
 
The VA examiner noted that the service-connected major 
depressive disorder was "quite severe" (though described in 
the Axis I diagnosis as "moderately severe to severe" with 
appreciable increases in symptomatology since 2002), with a 
generalized anxiety disorder of moderate intensity and a 
"relatively quite advanced" passive-dependent personality 
disorder. 
 
A GAF score of approximately 55 was assigned.  The VA 
examiner further noted that the Veteran's depression and 
anxiety had shown increased symptomatology since his 2002 VA 
examination, with anxiety, lack of concentration and focus, 
social withdrawal, hopelessness, a sense of inadequacy, and 
underlying irritability.  

The VA examiner stated that the Veteran's current psychiatric 
regimen was not adequate and that his condition was "a 
particularly intractable one."  It was also noted that the 
Veteran had an almost completely flattened affect, consistent 
with the flat affect. 

VA mental health records from October 2006 to February 2009 
reflected complaints of and treatment for depression.  An 
October 2006 record noted fatigue, insomnia, joint aches, and 
memory loss.  It was also noted that an additional assessment 
of the Veteran's positive screen for depression indicated 
that the Veteran did not meet the criteria for major 
depressive disorder.  

An April 2007 treatment record reflected fatigue, insomnia, 
joint aches and memory loss.  The Veteran was diagnosed with 
depression/PTSD that was "under fair control."  

In an October 2007 treatment record the Veteran denied having 
suicidal ideation.  A May 2008 treatment record noted that 
the Veteran's depression was stable.  

Another May 2008 treatment record noted that the Veteran felt 
that Wellbutrin was no longer helping his depressive 
symptoms.  He reported having little interest or pleasure 
(more than half the days); feeling down or hopeless (nearly 
everyday); tired, low energy (nearly every day); feelings of 
failure, guilt (nearly everyday), trouble concentrating 
(nearly every day).  He denied suicidal ideation, trouble 
sleeping and motor retardation or agitation.  

The Veteran further reported that the depressive symptoms 
made it extremely difficult for him to work, take care of 
things at home, or get along with others.  The Veteran was 
diagnosed with a generalized anxiety disorder.  

A February 2009 treatment record reflects complaints of 
feeling down, anxious, poor concentration, poor memory, 
insomnia, irritability, anhedonia, lower energy, feelings of 
worthlessness/guilt, mania (racing thoughts), psychosis in 
that he perceives people are talking about him.  

The treatment record also noted that the Veteran suffered 
from the following PTSD symptoms:  nightmares, recurrent 
intrusive thoughts, flashbacks, avoidance, hypervigilance, 
feelings of detachments/estrangement from others; sense of 
foreshortened future, and poor impulse control/frustration.  

The Veteran denied having suicidal and homicidal ideation.  
He reported delusions in that at times he felt outside of 
himself.  He reported hallucinations in that smells caused 
flashbacks.  He reported that he obsessed frequently and had 
certain compulsions.  

Upon mental status examination, the Veteran was alert and 
oriented.  His mood was depressed.  His concentration and 
memory were poor.  His speech was normal.  The physician 
noted that the Veteran had some obsessive-compulsive (OCD) 
and PTSD symptoms.  His judgment and insight were good.  

The Veteran was diagnosed with Major Depression, PTSD 
symptoms, and OCD symptoms.  He was assigned a GAF score of 
54.  

The Veteran underwent another VA examination in April 2009.  
The Veteran complained of having depression and anxiety.  He 
had worked as a full-time clerk at the postal office for 
about 10 years.  He reported leaving work early due to panic 
attacks, depression, and anxiety.  He described his 
depressive symptoms as occurring on a daily basis, including 
"guilt, sadness, memory, and concentration problems."  He 
further reported social avoidance, insomnia, nightmares 
(combat-related), anxiety, daily panic attacks (two times 
daily), poor memory, decreased concentration, difficulty 
following instructions, and increased feelings of 
hopelessness and helplessness.  He stated that his symptoms 
were severe and occurred daily with no periods of remission.  
The Veteran reported no medical hospitalizations for his 
mental disorder.  

With regard to thought content, the Veteran reported having 
ruminations, depersonalization and paranoid ideation.  With 
regard to judgment and insight, the VA examiner noted that 
the Veteran understood the outcome of his behavior and 
understands his problem.  The Veteran reported no episodes of 
violence, delusions, hallucinations, or suicidal or homicidal 
ideation.  There was no noted inappropriate behavior.  

The Veteran reported having obsessive/ritualistic behavior, 
constant worry, racing thoughts, poor self-image and self-
esteem with periods of feelings of worthlessness.  He had the 
ability to maintain minimum personal hygiene, although his 
wife had to tell him to shower and change his clothes.  

With regard to daily living activities, the Veteran reported 
slight difficulty with household chores, driving, bathing and 
dressing/undressing; moderate difficulty with grooming, 
shopping and traveling; and no difficulty with toileting, and 
self-feeding.  He stated that his disability prevented him 
from engaging in sports/exercise and other recreational 
activity.  His work performance had decreased due to his 
symptoms.  

The Veteran also reported feeling like he was outside of 
himself, i.e., watching things happen or he could drive 
without remember.  The Veteran's memory was normal.  The VA 
examiner noted that he was capable of managing his own 
financial affairs.  He was diagnosed with Major depressive 
disorder and generalized anxiety disorder.  He was assigned a 
GAF score of 54.  

After a review of all the evidence, the Board finds that, for 
the entire rating period on appeal, the service-connected 
major depressive disorder symptomatology does not meet the 
criteria for higher than a 50 percent rating.  During the 
rating period, major depressive disorder has manifested 
symptoms such as panic attacks, depression, anxiety, guilt, 
sadness, social avoidance, insomnia, daily panic attacks (two 
times daily), poor memory, decreased concentration, 
difficulty following instructions, and increased feelings of 
hopelessness and helplessness.  Consistent with such findings 
are the GAF scores that range from 54 to 70, with the most 
recent GAF score of 54.  

However. a higher rating is not warranted in this case as 
there is no persuasive evidence that the service-connected 
major depressive disorder is manifested by occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood or 
symptoms manifested by delusional ideations, hallucinatory 
perceptions, suicidal or homicidal ideation, or obsessive-
compulsive tendencies.  

While there is some symptomatology suggestive of difficulty 
in adapting to stressful circumstances (including work or a 
work-like setting), the weight of the evidence demonstrates 
that the major depressive disorder overall does not cause 
more than occupational and social impairment manifested by 
reduced reliability and productivity.  

Specifically, the Veteran has consistently denied 
hallucinations, ideas of reference, suicidal or homicidal 
ideation.  As reflected in the treatment reports, more 
importantly, the evidence clearly does not reflect an 
inability to establish and maintain effective relationships.  
The Veteran in this regard has shown that he can maintain a 
relationship with his wife and children. 

While the work history may indicate some degree of 
disturbance of mood or difficulty in maintaining effective 
work relationships, he is shown to have worked at regular 
employment for the period of time after he retired by from 
service in 1999.  

The GAF score range of 54 to 70 assigned by various VA 
examiners supports this conclusion.  The GAF scores reflect 
moderate impairment in social and occupational functioning, 
which does not correspond to a higher degree of social and 
industrial impairment as required for the assignment of a 
higher evaluation.  Consequently, the Board finds that no 
more than a 50 percent rating is warranted for major 
depressive disorder for any period during the appeal.  
Fenderson, supra.  

Further, the Board has assessed the separate effects of the 
Veteran's service-connected and nonservice-connected 
disabilities, and whether, standing alone, his service-
connected major depressive disorder would warrant a rating 
higher than 50 percent.  See Mittleider v. West, 11 Vet.App. 
181, 182 (1998) (holding that, when a claimant has both 
service-connected and nonservice-connected disabilities, the 
Board must attempt to discern  the effects of each disability 
and, where such distinction is not possible, attribute such 
effects to the service-connected disability).  

The other diagnoses to include PTSD, OCD, generalized anxiety 
disorder and personality disorder have been reported n this 
case.  A February 2009 VA treatment record attributed the 
following symptoms to PTSD: nightmares, recurrent intrusive 
thoughts, flashbacks, avoidance, hypervigilance, feelings of 
detachments/estrangement from others; sense of foreshortened 
future, hallucinations (smells cause flashbacks), delusions 
(feeling outside of himself), and poor impulse 
control/frustration.  He reported that he obsesses frequently 
and has certain compulsions.  However, the Board in reviewing 
the entire record finds not basis for finding that the 
service-connected disability picture warrants in excess of a 
50 percent rating on this record.  

The above determination is based on application of pertinent 
provisions of VA's Schedule for Rating Disabilities.  There 
is no showing that the Veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
obviate the application of regular schedular criteria 
established for the purpose of rating the service-connected 
disability.  Thus, an evaluation higher than 50 percent on an 
extraschedular basis is not for consideration.  See 38 C.F.R. 
§ 3.321(b)(1).  

There is no indication that that service-connected major 
depressive disorder results in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) for any period of the increased rating claim.  
Moreover, he is not shown to require frequent periods of 
hospitalization, indeed any hospitalizations, or to otherwise 
render impractical the application of the regular schedular 
standards.  

In the absence of evidence of such factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An increased, initial evaluation in excess of 50 percent for 
the service-connected major depressive disorder is denied.  


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


